Title: From George Washington to Captain Henry Lee, Jr., 25 February 1778
From: Washington, George
To: Lee, Henry Jr.



Dear Sir
Head Quarters Valley Forge 25th Feby 1778

I have your favors of the 21st and 22d from Dover and am much obliged for the Steps you have took and are taking for procuring Supplies for the Army. All the Cattle that are tolerably fit for slaughter must be immediately consumed on account of our present necessity, and therefore should be drove towards Camp as fast as they can be collected. I do not think that Kent in Maryland or any part of the Eastern shore a proper place to form a Magazine of the lean ones, because if the Enemy were to land but a few Men upon any part of the Delaware State, it is so short a way across the Isthmus that they would sweep what are collected before any force would be drawn together to oppose them, and I have some information that such an excursion is in contemplation. Again if the Enemy should establish a post any where down the River in the Spring, a thing by no means improbable, on account of the opportunity it would afford them of obtaining supplies from the disaffected in the Delaware State, they might, by extending themselves across, render it very difficult for us to draw our Stores from any magazines below Christeen. For these Reasons I should think it best to have all the lean Cattle drove into Chester County at first, from whence they

may be distributed thro’ the upper parts of that County, Lancaster and Berks. This is a fine Country for Forage and Grass, and being directly in our Rear is perfectly safe. Colo. Hollingsworth who is well acquainted with the Country can inform you what part of the County of Chester would be most proper to drive the lean cattle to.
I have agreeable to your desire wrote to the president of the Delaware State recommending it to him to endeavour to procure a law making it penal for any person knowingly to harbour Deserters. If they do this, any Officer sent to apprehend Deserters may bring an Offender to justice which they cannot at present do for want of such a law.
Mr Blaine the Deputy Commy General of Purchases has gone down to the lower Counties by my direction, he will be able to form some Judgment of the Amount of the Cattle and other provision that you take off and will fall upon the proper means to procure payment. I am &ca.
